MEMORANDUM DECISION                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                              Aug 09 2016, 8:48 am

this Memorandum Decision shall not be                                   CLERK
                                                                    Indiana Supreme Court
regarded as precedent or cited before any                              Court of Appeals
                                                                         and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joseph P. Hunter                                         Gregory F. Zoeller
Muncie, Indiana                                          Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antonio R. Harrison,                                     August 9, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         27A04-1411-CR-551
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Dana J.
Appellee-Plaintiff                                       Kenworthy, Judge
                                                         Trial Court Cause No.
                                                         27D02-1407-FA-16



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016        Page 1 of 10
[1]   Antonio Harrison appeals his convictions for Dealing in a Narcotic Drug, 1 a

      class A felony, Possession of a Controlled Substance, 2 a class D felony,

      Maintaining a Common Nuisance,3 a class D felony, Possession of

      Paraphernalia,4 a class A misdemeanor, Possession of a Narcotic Drug, 5 a class

      D felony, and Possession of a Synthetic Drug, 6 a class A misdemeanor.

      Harrison argues that the trial court committed fundamental error by admitting

      certain evidence, that there is insufficient evidence supporting the dealing in a

      narcotic drug conviction, and that he received the ineffective assistance of trial

      counsel. We affirm.


                                                     Facts
[2]   On May 6, 2014, the Grant County Joint Effort Against Narcotics (JEAN)

      Drug Force utilized a confidential informant (CI) to engage in a controlled buy

      of heroin at Harrison’s residence in Marion. The CI had notified the JEAN

      Drug Force that he could buy heroin from Harrison. Officer Mark Stefanatos

      and Officer Leland Smith were both familiar with Harrison, having interacted

      with him in the past. Both Officers Stefanatos and Smith were able to identify




      1
          Ind. Code § 35-48-4-1.
      2
          I.C. § 35-48-4-7.
      3
          I.C. § 35-48-4-13.
      4
          I.C. § 35-48-4-8.3
      5
          I.C. § 35-48-4-6.
      6
          I.C. § 35-48-4-11.5.


      Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016   Page 2 of 10
      Harrison by hearing his voice. Based on the information provided by the CI,

      the police obtained a search warrant for Harrison’s residence.


[3]   The morning of May 6, the CI was in police custody from 10:30 a.m. until the

      completion of the controlled buy. Police took his cell phone—the only time the

      CI used it was when he made a recorded and monitored call to Harrison to

      arrange the buy. An officer procured the money for the controlled buy, and

      Officer Smith captured the serial number of each bill with his telephone camera.

      The CI was searched at the police station before Officer Stefanatos drove him to

      Harrison’s house, and he had nothing on his person. The officers affixed audio

      and video recording devices to the CI’s person and gave him $1,000 to complete

      the buy.


[4]   Officer Stefanatos drove the CI to a location near to Harrison’s residence. The

      officer watched and followed the CI as he walked to and from the residence; the

      video camera also captured the journey. The CI did not stop or pick anything

      up on his way to or from the house. The CI knocked on Harrison’s door and

      entered. Once inside, Harrison told the CI that he would have “more coming

      in next week.” Tr. p. 302. Upon completing the transaction, the CI exited the

      house and walked back to the police vehicle. He had 3.37 grams of heroin in

      his possession that had been given to him by Harrison in exchange for the

      money.


[5]   A few minutes later, the Emergency Response Team executed the search

      warrant at Harrison’s residence. In the master bedroom, the officers found the


      Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016   Page 3 of 10
      following items: an assault rifle, a loaded handgun, an eyeglass case holding

      five grams of marijuana, 1.4 grams of heroin, one hydrocodone pill, one

      morphine pill, one Alprazolam pill, a hitter pipe, small Ziploc baggies, two

      digital scales, and a piece of a straw. In the basement, the officers found the

      following items: 1.2 grams of heroin behind an electrical panel, a digital scale,

      an eyeglass case containing a tie-off string (typically used by drug users to tie off

      the circulation in their arms or legs), needles, a metal measuring spoon with

      some residue on it, a small cotton ball, cotton swabs, and two lighters. In the

      kitchen and dining room, the officers found the following items: a partially

      burned synthetic marijuana cigarette, two digital scales, and a pack of synthetic

      marijuana. Harrison was arrested and transported to jail. The search incident

      to his arrest revealed approximately $1,700 dollars; the serial numbers on the

      bills used by the CI matched those in Harrison’s possession.


[6]   On July 11, 2014, the State charged Harrison with class A felony dealing in a

      narcotic drug, class D felony possession of a controlled substance, class D

      felony maintaining a common nuisance, and class A misdemeanor possession

      of paraphernalia. On September 17, 2014, the State added the following

      charges: class D felony possession of a narcotic drug, class D felony possession

      of marijuana, and class A misdemeanor possession of a synthetic drug.

      Harrison’s jury trial took place from September 23 to September 25, 2014. The

      jury found Harrison not guilty of possession of marijuana and guilty of all

      remaining charges. The trial court sentenced Harrison on October 20, 2014, to

      the following concurrent terms: forty-five years for dealing, with five years


      Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016   Page 4 of 10
      suspended; two years for possession of a controlled substance; two years for

      maintaining a common nuisance; one year for possession of paraphernalia; two

      years for possession of a narcotic drug; and one year for possession of a

      synthetic drug. Harrison now appeals.


                                   Discussion and Decision
                                  I. Admission of Evidence
[7]   Harrison first argues that three pieces of evidence should not have been

      admitted: the recording of the telephone call between the CI and Harrison

      setting up the drug buy; the audio recording of the buy; and the video recording

      of the buy. Harrison concedes that he did not object to the admission of this

      evidence at trial. As a result, he must establish that the admission of the

      evidence constituted fundamental error. To rise to the level of fundamental

      error, the error must produce a degree of prejudice beyond that ordinarily

      associated with a misapplication of the law. Maul v. State, 731 N.E.2d 438, 440

      (Ind. 2000). The error must constitute “a blatant violation of basic principles,

      the harm or potential for harm must be substantial, and the resulting error must

      deny the defendant fundamental due process.” Id. In other words, the

      defendant must show that, as a result of the error, a fair trial was impossible.

      Boatright v. State, 759 N.E.2d 1038, 1042 (Ind. 2001).


[8]   Harrison’s argument for all of the items of evidence is, essentially, that

      foundational requirements were not met. With respect to the telephone call, the

      following evidence was presented:

      Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016   Page 5 of 10
     Officer Smith testified that he is able to recognize Harrison by his voice.
      Tr. p. 185.
     He further testified that he helped to facilitate a recorded phone call
      between the CI and Harrison. Id. at 186.
     Officer Smith identified the CD on which the phone call was recorded
      and testified that it bore his handwriting, his name, a case number, and
      the date. He stated that the CD contained the recording about which he
      had just testified. Id. at 186-87.
     After the recording was played for the jury, Officer Smith identified one
      voice as the CI and the other voice as Harrison. Id. at 188-89.

With respect to the audio recording of the controlled buy, the following

evidence was presented:


     Officer Stefanatos testified that he affixed a listening device to Harrison’s
      person just before the controlled buy took place. Tr. p. 299.
     Additionally, Officer Stefanatos testified that he was able to monitor the
      controlled buy while listening to the audio recording. On that recording,
      he was able to identify the voices of the CI and Harrison. Id. at 300.
     Officer Stefanatos identified the CD bearing the audio recording of the
      controlled buy and stated that it had not been altered in any way. Id.
     As the recording was played for the jury, Officer Stefanatos answered a
      number of questions about it, confirming that it was what he had heard
      during the controlled buy. Id. at 300-03.

Finally, with respect to the video recording, the following evidence was

presented:


     Officer Stefanatos testified that, in addition to the audio recording device,
      a video recording device had been affixed to the CI before the controlled
      buy took place. Id. at 301.
     Officer Stefanatos identified the DVR bearing the video recording of the
      controlled buy and stated that it had not been altered in any way. Id. at
      303.

Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016   Page 6 of 10
[9]    Harrison complains that there was no evidence regarding how the recordings

       were made and processed or regarding the chain of custody of the recordings.

       While it may be true that the State did not lead its witnesses to jump through

       every single foundational hoop, we cannot say that its failure to do so

       amounted to fundamental error. The witnesses testified as to the operators of

       the equipment and the manner of its use. They further confirmed that the

       voices or persons being recorded were the parties involved in the investigation

       that day—Harrison and the CI—and that the recordings as played for the jury

       were consistent with what they had heard and observed the day of the

       controlled buy. We find that this meets enough of the foundational

       requirements to prevent it from being fundamental error—it certainly did not

       deny Harrison a fair trial. We also note that, had a foundational objection been

       made, we are confident that the witnesses would have been able to answer more

       specific foundational questions such that the evidence would have been

       admitted anyway. We decline to reverse on this basis.


                                             II. Sufficiency
[10]   Next, Harrison argues that there is insufficient evidence supporting his

       conviction for class A felony dealing in a narcotic drug. When reviewing a

       claim of insufficient evidence, we will consider only the evidence and

       reasonable inferences that support the conviction. Gray v. State, 957 N.E.2d
171, 174 (Ind. 2011). We will affirm if, based on the evidence and inferences, a

       reasonable jury could have found the defendant guilty beyond a reasonable

       doubt. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). Circumstantial

       Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016   Page 7 of 10
       evidence alone is sufficient if inferences may reasonably be drawn that enable

       the factfinder to find the defendant guilty beyond a reasonable doubt. Pratt v.

       State, 744 N.E.2d 434, 437 (Ind. 2001). To convict Harrison of class A felony

       dealing in a narcotic drug, the State was required to prove beyond a reasonable

       doubt that he knowingly or intentionally delivered more than three grams of

       heroin. Ind. Code § 35-48-4-1.


[11]   The record reveals the following evidence:


            The CI was with officers all day before the controlled buy took place, and
             was thoroughly searched before and after the buy.
            The CI was physically observed by Officer Stefanatos and was equipped
             with audio and video recording devices that captured his walks to and
             from the residence as well as the buy itself.
            The CI did not make any stops or pick up anything on his way to or from
             the residence.
            The CI entered Harrison’s residence with $1,000 in cash. Officer
             Stefanatos recognized Harrison’s voice from prior encounters.
            The CI exited Harrison’s residence with no cash and 3.37 grams of
             heroin.
            Law enforcement executed the search warrant on Harrison’s residence
             within a few minutes of the CI’s exit. Harrison was arrested. During the
             search incident to arrest, law enforcement found over $1,000 in cash on
             his person. The serial numbers on those bills matched the serial numbers
             of the bills handed to the CI to use in the controlled buy.

       We find that this evidence, albeit circumstantial, is more than sufficient to

       support the jury’s conclusion that Harrison was guilty of class A felony dealing

       in a narcotic drug. Harrison’s arguments amount to a request that we reweigh

       evidence and assess witness credibility—a request we decline. We will not

       reverse on this basis.
       Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016   Page 8 of 10
                                     III. Assistance of Counsel
[12]   Finally, Harrison contends he received the ineffective assistance of trial

       counsel.7 To prevail on a claim of ineffective assistance, a defendant must show

       that (1) defense counsel’s representation fell below an objective standard of

       reasonableness, and (2) there is a reasonable probability that the result would

       have been different but for the inadequate representation. Troutman v. State, 730
N.E.2d 149, 154 (Ind. 2000). If a court can dispose of an ineffective assistance

       claim on the ground of lack of prejudice, that course should be followed. Wentz

       v. State, 766 N.E.2d 351, 361 (Ind. 2002).


[13]   Harrison argues that his attorney’s performance was ineffective because counsel

       did not object to the phone call recording or the audio or video recordings of

       the controlled buy. Initially, as noted above, we are confident that even if an

       objection had been raised, the State’s witnesses would have sufficiently

       answered any and all foundational questions.


[14]   Even if that had not been the case, however, there is so much evidence

       supporting the convictions aside from these recordings that it would not have

       mattered. Specifically, the record reveals that the CI entered Harrison’s home

       with $1,000 and returned with 3.37 grams of heroin. The money later found in




       7
        Typically, ineffective assistance claims are raised in a petition for post-conviction relief. While not
       prohibited from raising an ineffective assistance claim on direct appeal, if a defendant chooses to do so, he is
       precluded from re-raising the issue in any subsequent post-conviction proceedings. Jewell v. State, 887 N.E.2d
939, 941 (Ind. 2008).

       Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016               Page 9 of 10
       Harrison’s possession matched the serial numbers of the money used by the CI

       in the controlled buy. In Harrison’s home, the police found the following

       evidence: 1.4 grams of heroin in one location and 1.2 grams in another;

       marijuana, synthetic marijuana, and various opiate pills; firearms; digital scales

       in nearly every room of the house; and various paraphernalia typically used by

       drug users and by those preparing to sell drugs to others, including Ziploc

       baggies, a cut off straw, a tie-off string, needles, a metal measuring spoon with

       residue, and lighters. Therefore, even if Harrison’s attorney had objected to the

       recordings and the objection had been sustained, the remainder of the evidence

       in the record would have readily supported the convictions. He cannot

       establish that he was prejudiced as a result of his attorney’s failure to object to

       these pieces of evidence. Consequently, his claim of ineffective assistance of

       counsel must fail.


[15]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A04-1411-CR-551 | August 9, 2016   Page 10 of 10